IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


BRUCE X. COOPER,                         : No. 824 MAL 2016
                                         :
                 Petitioner              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
           v.                            :
                                         :
                                         :
DEPARTMENT OF CORRECTIONS,               :
RANDALL BRITTON, DORINA VARNER,          :
JOEL KELLER, AND BRIAN CORBIN,           :
                                         :
                 Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 3rd day of April, 2017, the Petition for Allowance of Appeal is

DENIED.